DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Amendments submitted on 06/08/2021 have been entered and considered.  Claims 1 and 3 have been amended and claim 2 has been canceled.  Therefore, claims 1 and 3 are now pending in the present application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Ueki et al. (US 2016/0131219 A1).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Ueki et al. discloses a vibration-damping device of a liquid-sealed type (figs. 4-9), comprising: 
a cylindrical first mounting member (111) connected to one of a vibration-generating unit and a vibration-receiving unit and a second mounting member (112) connected to the other thereof; 
an elastic body (113) elastically connecting the first and second mounting members; and 
a partition member (116) which partitions a liquid chamber in the first mounting member in which a liquid is sealed into a first liquid chamber (114) and a second liquid chamber (115), wherein 
a restricted passage is formed in the partition member to allow the first liquid chamber and the second liquid chamber to communicate with each other (note the passages of the partition member 116 shown in figs. 4-5), 

a second communication part (134b shown in fig. 5) which is open to the second liquid chamber (115); and 
a main body flow path (note 133a, 132a, 132b, 133b shown in fig. 4) which allows the first communication part (134a) and the second communication part (134b) to communicate with each other, 
the main body flow path includes a swirl chamber (133a and 133b) that generates a swirling flow of the liquid according to a flow velocity of the liquid from the other of the first communication part and the second communication part (note [0080]-[0081]), and 
the swirl chamber (note the chamber of 133a or 133b) is disposed to be spaced apart from one of the first communication part and the second communication part, 
the main body flow path (note 133a, 132a, 132b, 133b) extends in a circumferential direction around a central axis of the first mounting member, 
the main body flow path (note 133a, 132a, 132b, 133b) includes: 
a first main body flow path (133a) connected to the first communication part (134a); and 
a second main body flow path (133b) connected to the second communication part (134b), and disposed such that a position of the second main body flow path in an axial direction is different from a position of the first main body flow path in the axial direction, the axial direction being a direction along the central axis (note fig. 4),
at least a part of the first main body flow path (133a) overlaps the second main body flow path (133b) when viewed in the axial direction, and 
the swirl chamber (note the chamber of 133a or 133b) protrudes radially inward from one of the first main body flow path and the second main body flow path. 
Re-claim 3, Ueki discloses a central axis of the swirl chamber (O1 in fig. 5) extends in the axial direction,

the diffusion chamber (note the chamber of 133a or 133b) includes a facing surface (note facing surface of 144a or 144b shown in fig. 4) facing the connection path (135) in the axial direction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being obvious over Ueki (US 9,772,003 B2) in view of Ueki et al. (US 2016/0131219 A1) or Bodai (US 4,347,983).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 1, Ueki discloses a vibration-damping device of a liquid-sealed type (figs. 1-5), comprising: 
a cylindrical first mounting member (11) connected to one of a vibration-generating unit and a vibration-receiving unit and a second mounting member (12) connected to the other thereof; 
an elastic body (13) elastically connecting the first and second mounting members; and 
a partition member (42) which partitions a liquid chamber in the first mounting member in which a liquid is sealed into a first liquid chamber (14) and a second liquid chamber (15), wherein 
a restricted passage is formed in the partition member to allow the first liquid chamber and the second liquid chamber to communicate with each other (note the passages of the partition member 42 shown in figs. 2-5), 
the restricted passage includes: a first communication part (32a shown in fig. 3) which is open to the first liquid chamber (14); 

a main body flow path (note 31, 33a and 33b shown in figs. 2-5) which allows the first communication part and the second communication part to communicate with each other, 
the main body flow path includes a swirl chamber (note 31, 33a and 33b shown in figs. 2-5) that generates a swirling flow of the liquid according to a flow velocity of the liquid from the other of the first communication part and the second communication part (note fig. 2), and 
the swirl chamber (31, 33a and 33b shown in fig. 3) is disposed to be spaced apart from one of the first communication part (32a) and the second communication part (32b), 
the main body flow path (note 31, 33a and 33b shown in figs. 2-5) extends in a circumferential direction around a central axis of the first mounting member (11), 
the main body flow path (note 31, 33a and 33b shown in figs. 2-5) includes: 
a first main body flow path (note the axial fluid flow path of the body 36a in fig. 3) connected to the first communication part (32a); and 
a second main body flow path (note the axial fluid flow path of the body 36b in fig. 3) connected to the second communication part (32b), and  
the swirl chamber (note 31, 33a and 33b shown in figs. 2-5) protrudes radially inward from one of the first main body flow path and the second main body flow path.
Ueki (‘003) discloses all claimed limitation as set forth above but lacks to explicitly disclose the second main body flow path disposed such that a position of the second main body flow path in an axial direction is different from a position of the first main body flow path in an axial direction, the axial direction being a direction along the central axis, wherein at least a part of the first main body flow path overlaps the second main body flow path when viewed in the axial direction as recited in the claim.  However, each of Ueki et al. (‘219) and Bodai discloses a damping device comprising a first main body flow path (note 133a in figs. 4-5 of Ueki et al. (‘219) and 7 in figs. 1-2 of Bodai) connected to the first communication part (note 134a in fig. 5 
Re-claim 3, the modified device of Ueki (‘003) discloses a central axis of the swirl chamber (note 31, 33a and 33b shown in figs. 2-5) extends in the axial direction,
a diffusion chamber (note the inner chamber of the body 36a and 36b shown in figs. 4-5) which is axially continuous with the swirl chamber through a connection path (note the paths 37a and 37b) is disposed in another of the first main body flow path and the second main body flow path, and 
the diffusion chamber (note the inner chamber of the body 36a and 36b) includes a facing surface (note the surfaces 35a and 35b shown in fig. 3) facing the connection path in the axial direction.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Ueki (‘003), the applicant argues that the first and second chambers 33a and 33b are disposed in the same position in axial direction and do not overlap each other, and thus Ueki (‘003) does not disclose all claimed limitations.  The examiner disagrees.  As set forth above, Ueki (‘003) with the teaching of each of Ueki et al. (‘219) and Bodai discloses a damping device comprising a first main body flow path (note 133a in figs. 4-5 of Ueki et al. (‘219) and 7 in figs. 1-2 of Bodai) connected to the first communication part (note 134a in fig. 5 of Ueki et al. (‘219) and 3 in figs. 1-2 of Bodai), and a second main body flow path (note 133b in fig. 4 of Ueki et al. (‘219) and the fluid flow path in the swirl chamber 1 in figs. 1-2 of Bodai) connected to the second communication part (note 134b in fig. 5 of Ueki et al. (‘219) and 4 in figs. 1-2 of Bodai), and disposed such that a position of the second main body flow path (note 133b in fig. 4 of Ueki et al. (‘219) and the fluid flow path in the swirl chamber 1 in figs. 1-2 of Bodai) in an axial direction is different from a position of the first main body flow path (note 133a in figs. 4-5 of Ueki et al. (‘219) and 7 in figs. 1-2 of Bodai) in the axial direction, the axial direction being a direction along the central axis, wherein at least a part of the first main body flow path (note 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657